Citation Nr: 0525833	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-11 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an eye condition, 
to include diminished eyesight.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945, including service in World War II.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied entitlement to service 
connection for hearing loss, tinnitus and diminished 
eyesight.  The veteran filed a timely appeal of these 
determinations to the Board.

In his March 2004 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
in Washington, D.C.  The RO scheduled the veteran for a 
hearing in January 2005.  The hearing was then postponed 
until February 2005 and the veteran was notified of the new 
date and time in a December 2004 letter.  The veteran failed 
to report for the hearing as scheduled.  Since that time, the 
veteran has not requested the opportunity to testify at 
another Board hearing.  In light of the above, the Board 
finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

The board notes that in his claim filed with the RO in July 
2002, the veteran claimed disability related to an injury to 
two teeth.  This issue, however, has not been adjudicated by 
the RO.  The issue is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
hearing loss.

2.  The medical evidence does not show that the veteran has 
tinnitus.

3.  The veteran's eye condition, to include diminished 
eyesight, is not related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2004).

3.  An eye condition, to include diminished eyesight, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in October 2002 
and October 2003, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By 
way of these letters, the veteran was furnished notice of the 
types of evidence needed in order to substantiate his claims 
of service connection, as well as the types of evidence VA 
would assist him in obtaining.  The veteran was informed of 
his responsibility to identify, or submit directly to VA 
medical evidence that shows a currently disability, evidence 
of a disease or injury in service, and medical evidence of a 
link between his current disability and service.  The veteran 
was also informed that this evidence could consist of medical 
records or a doctor's statement, and was invited to send 
evidence relevant to his claim to VA.  

By way of a May 2003 rating decision, and a January 2004 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claims, and the basis for the denial of his claims.  These 
documents, as well as the RO's letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of some of the appellant's service 
records, post-service VA medical treatment records, a VA 
examination in connection with his claim of service 
connection for diminished eyesight, and statements submitted 
by the veteran and his representative in support of his 
claims.  Here, the Board notes that the veteran's service 
medical records could not be obtained from the National 
Personnel Records Center because they were apparently 
destroyed in the 1973 fire at that facility, and that the 
RO's diligent efforts to obtain the service medical records 
proved be futile.  The Board recognizes its heightened duty 
to explain its findings and conclusions and to consider 
benefit of the doubt and corroborative testimony such as 
buddy statements in cases where records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); see also Veterans Benefits 
Administration Manual M21-1, part VI, (Manual) paragraph 
7.25(b).  The Board also notes that the RO sent a letter to 
the veteran in February 2003 requesting additional 
information that may aid them in searching for records 
related to the veteran's claims.  The veteran did not respond 
to this request.  In this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and further development is not warranted.  

In addition, the Board notes that the veteran has not been 
afforded a VA examination in order to address his claims of 
service connection for hearing loss and tinnitus.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the medical evidence does not indicate that the 
veteran has hearing loss or tinnitus.  38 C.F.R. § 
3.159(c)(4) (2002); see also Wells v. Principi, 326 F.3d 1381 
(2003); Charles v. Principi, 16 Vet. App. 375 (2002).  The 
Board therefore concludes that a VA examination of the 
veteran is not necessary in this case.

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

As noted above, the Board notes that the veteran's service 
medical records could not be obtained from the National 
Personnel Records Center because they were apparently 
destroyed in the 1973 fire at that facility, and that the 
RO's diligent efforts to obtain the service medical records 
proved be futile.  The Board recognizes its heightened duty 
to explain its findings and conclusions and to consider 
benefit of the doubt and corroborative testimony such as 
buddy statements in cases where records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); see also Veterans Benefits 
Administration Manual M21-1, part VI, (Manual) paragraph 
7.25(b).  

A.  Service connection for hearing loss and tinnitus.

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran has hearing loss and tinnitus, and thus his claim of 
service connection for these conditions must be denied.

The medical evidence in this case consists of a portion of 
the veteran's service medical records, and post-service VA 
treatment records.  A review of these records reveals no 
complaints of or treatment for hearing loss or tinnitus in 
service or within one year of service.  In addition, the 
veteran's post-service medical records do not reveal 
complaints of or treatment for hearing loss or tinnitus.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has hearing loss or tinnitus.  And without a 
current diagnosis, a claim for entitlement to service 
connection for such condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board notes that the veteran, as a lay person, is 
not competent on his own to establish a medical diagnosis or 
show a medical etiology as such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the medical evidence 
is against a showing that the veteran currently has hearing 
loss or tinnitus, there is no basis upon which to establish 
service connection for these conditions.

B.  Service connection for an eye condition, to include 
diminished vision.

The veteran has also requested service connection for an eye 
condition, to include diminished vision.

In this case, it is clear that the veteran has been diagnosed 
with several eye conditions, to include refractive error, 
cataracts in both eyes, pseudoexfoliation, left eye, and mild 
epithelial basement membrane dystrophy, left eye.  The 
veteran's corrected vision is 20/25 +2 in both eyes.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether his eye 
conditions, to include diminished vision, had their onset 
during service.  

The service medical records in this case show that the 
veteran had uncorrected visual acuity of 20/20 in both eyes 
upon service entrance.  Upon discharge in October 1945, the 
veteran's uncorrected visual acuity was 20/40 which was 
correctable to 20/20 with a prescription.

The veteran's post service records are silent with respect to 
his vision, with the exception of a VA examination afforded 
the veteran in March 2003 in connection with his claim.  
During this examination, the examiner noted the veteran's 
medical history as presented in the veteran's claims file and 
noted the slight deterioration in vision between the 
induction and exit examinations.  Upon examination, the 
veteran was found to have corrected vision of 20/25 +2 in 
each eye.  The veteran was also diagnosed with refractive 
error, cataracts in both eyes, pseudoexfoliation, left eye, 
and mild epithelial basement membrane dystrophy, left eye.  
With respect to whether the veteran's current eye conditions, 
to include diminished vision, are related to his military 
service, the examiner stated "[w]ith regard to the fact that 
the patient entered  the service not wearing glasses and then 
left the service wearing glasses, this does not appear to be 
related to any type of ocular pathology.  [It is] something 
that we would expect with anyone with that type of 
prescription.  People who are farsighted, as this patient is, 
eventually do need glasses for distance vision.  After the 
age of 40, we would expect people with this type of 
prescription to require a pair of glasses for reading, so the 
fact that this patient has distance and reading glasses seems 
to be related simply to an eyeglass prescription."

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's eye 
conditions, to include diminished vision, are related to a 
disease or injury in service.  Here, the Board notes that the 
VA examiner who examined the veteran in connection with his 
claim and reviewed the veteran's claims file, found against 
such a connection. 

While the veteran may feel that his condition is related to 
his time in service, as a lay person the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without medical evidence linking his eye conditions 
with his active duty service, there is no basis upon which to 
establish service connection.  Service connection for an eye 
condition, to include diminished vision, must therefore be 
denied.  


ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for tinnitus is denied.

3.  Service connection for an eye condition, to include 
diminished vision, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


